Citation Nr: 0634986	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-07 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for 
schizophrenia.   
 
2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
that denied an increase in a 50 percent rating for the 
veteran's service-connected schizophrenia and denied a TDIU 
rating.  The veteran testified at a personal hearing at the 
RO in November 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran was last afforded a VA psychiatric examination in 
October 2003, three years ago.  It was noted that the claims 
folder was reviewed.  The diagnoses were schizophrenia, 
residual type (by history) and opioid dependence in full 
sustained remission.  A Global Assessment of Functioning 
(GAF) score of 52 was assigned.  The examiner commented that 
the veteran presented with a fairly similar picture of 
chronic residual symptoms as described in previous 
examinations.  The examiner indicated that, at present, the 
veteran appeared to be functioning somewhat better with 
stable housing, vocational rehabilitation, and sustained 
part-time employment.  


The Board notes that the veteran has received treatment for 
his schizophrenia subsequent to the most recent October 2003 
VA psychiatric examination.  The treatment reports indicate 
possible worsening of his service-connected schizophrenia.  
In this regard, a notation that the veteran reported hearing 
voices was noted in August 2004, although in October 2004 he 
denied any psychotic symptoms.

As such, the record raises a question as to the current 
severity of the disorder, and a new examination is necessary.  
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.

In addition, a March 2004 decision of the Social Security 
Administration (SSA) indicated that the veteran was receiving 
disability benefits.  As SSA records may be relevant to 
veteran's claims, they should be obtained.  

The record also reveals that the veteran is apparently 
receiving VA vocational and rehabilitation services.  
Therefore, the vocational and rehabilitation folder, if any, 
should be reviewed and associated with the claims file.




Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  Thus, on remand the RO should provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claims on 
appeal.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain VA mental health treatment 
records from the Connecticut VA 
healthcare system dating since February 
2005.




3.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the veteran SSA 
disability benefits, along with all 
related SSA decisions.  

4.  Obtain the veteran's vocational 
rehabilitation folder and associate it 
with the claims folder.

5.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected schizophrenia.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected 
schizophrenia (as opposed to non-service-
connected psychiatric problems, 
personality disorders, and substance 
abuse) should be reported in detail.  The 
examiner should specifically provide an 
opinion as to the impact of the veteran's 
symptoms from schizophrenia on his ability 
to obtain or maintain employment.  

6.  Thereafter, review the claim for 
entitlement to an increase in a 50 percent 
rating for schizophrenia and the claim for 
a TDIU rating.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

